Citation Nr: 9908107	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher level of aid and attendance pursuant 
to 38 U.S.C. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1949, from January 1950 to October 1953, and from 
September 1954 to February 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran currently is in need of a 
higher level of aid and attendance.  The Board notes that the 
opinion of a VA physician or a physician operating under a 
fee arrangement with VA is required by statute in order to 
establish entitlement to a higher level of aid and 
attendance.  38 U.S.C.A. § 1114(r) (West 1991).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA aid and attendance examination.  
If the veteran is found to be in an area 
where no VA physician is available, the 
examination may be performed by physician 
carrying out such function under contract 
or fee arrangement.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion at to whether the veteran 
needs a higher level of care than is 
required to establish entitlement to 
the regular aid and attendance 
allowance, and in the absence of the 
provision of such higher level care 
would require hospitalization, 
nursing home care, or other 
residential institutional care.  
Need for a higher level of aid and 
attendance shall be considered to be 
the need for personal health-care 
services provided on a daily basis 
in the veteran's home by a person 
who is licensed to provide such 
services or who provides such 
services under the regular 
supervision of a licensed health-
care professional.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


